Name: Commission Regulation (EEC) No 982/81 of 9 April 1981 amending, for the third time, Regulation (EEC) No 2726/80 on the granting of aid for concentrated grape must and rectified concentrated grape must used in wine-making during the 1980/81 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 4. 81 Official Journal of the European Communities No L 99/29 COMMISSION REGULATION (EEC) No 982/81 of 9 April 1981 , amending, for the third time, Regulation (EEC) No 2726/80 on the granting of aid for concentrated grape must and rectified concentrated grape must used in wine-making during die 1980/81 wine year complete files ; whereas, in order to allow all producers to qualify for thcjneasures provided for in Regulation (EEC) No 2726/80, it seems necessary to extend the time limit for submitting the said complete files ; whereas it therefore seems appropriate to defer the date laid down for communication to the Commission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine (1), as last amended by Regulation (EEC) No 3456/80 (2), and in particular Articles 14 (2) and 65 thereof, Having regard to Council Regulation (EEC) No 338/79 of 5 February 1979 laying down special provi ­ sions relating to quality wines produced in specified regions (3), as last amended by Regulation (EEC) No 3456/80, and in particular the third subparagraph of Article 8 (2) thereof, Whereas Commission Regulation (EEC) No 2726/80 (4), as last amended by Regulation (EEC) No 182/81 (5), provided for aid to be granted to grape producers who employ concentrated must to enrich their vintage ; whereas, in order to qualify for the said aid, producers who have lodged applications must send their complete files to the competent interven ­ tion agency not later than 31 March 1981 ; whereas the said Regulation provides that the Member States may adopt certain measures in respect of associations of producers ; whereas difficulties of interpretation in this respect have delayed adoption of the necessary national measures in one Member State and, accord ­ ingly, producers are not all in a position to comply with the time limits laid down for submitting Regulation (EEC) No 2726/80 is hereby amended as follows : 1 . The date '31 March 1981 ' given in the second subparagraph of Article 3 ( 1 ) shall be replaced by '31 May 1981 '. 2. The date ' 15 June 1981 ' given in Article 4 shall be replaced by the date '31 July 1981 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 April 1981 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 54, 5 . 3 . 1979, p . 1 . (2) OJ No L 360, 31 . 12. 1980, p . 18 . (3) OJ No L 54, 5 . 3 . 1979, p. 48 . (*) OJ No L 281 , 25 . 10 . 1980, p. 18 . (s) OJ No L 21 , 24. 1 . 1981 , p. 11 .